

114 S1651 IS: Hizballah in Latin America Accountability Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1651IN THE SENATE OF THE UNITED STATESMay 13, 2021Mrs. Blackburn (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose certain measures with respect to Hizballah-affected areas in Latin America and the Caribbean and to impose sanctions with respect to senior foreign political figures in Latin America who support Hizballah, and for other purposes.1.Short titleThis Act may be cited as the Hizballah in Latin America Accountability Act of 2021. 2.DefinitionsIn this Act:(1)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives.(2)Covered countryThe term covered country means any of the following:(A)Argentina.(B)Belize.(C)Bolivia.(D)Brazil.(E)Chile.(F)Colombia.(G)Cuba.(H)The Dominican Republic.(I)Ecuador.(J)Mexico.(K)Nicaragua.(L)Panama.(M)Paraguay.(N)Peru.(O)Uruguay.(P)Venezuela.(3)Foreign personThe term foreign person has the meaning given the term in section 101(d) of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note). (4)GoodThe term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. 3.Reporting on illicit activities of Hizballah in Latin America and the Caribbean(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on illicit activities of Hizballah in Latin America and the Caribbean that—(1)estimates—(A)the number of operatives acting on behalf of the Iran’s Revolutionary Guard Corps and intelligence services in covered countries;(B)the number of operatives acting on behalf of Hizballah in covered countries and whether that number exceeds the number of such operatives last estimated by Mr. Roger F. Noriega in testimony before the Permanent Select Committee on Intelligence of the House of Representatives in July 2011;(C)how much of Hizballah’s annual budget derives from illicit operations in covered countries;(D)the type of weapons that have been smuggled to drug trafficking organizations from Iran, Hizballah, or the Quds Force to Latin America and the Caribbean; and(E)the amount of resources the governments of Venezuela, Bolivia, Nicaragua, and Cuba are supplying to Iran to assist in the development of Iran’s weapons of mass destruction programs;(2)describes—(A)recruiting efforts and modes of recruitment by Hizballah, including the target audience of such efforts and the language used; and(B)how Hizballah and the Quds Force have advanced their tactics within the covered countries in the 10 years preceding the date of the enactment of this Act; (3)identifies—(A)financial institutions in covered countries known to be operating on behalf or with ties to Hizballah or the Quds Force; and(B)officials of the governments of covered countries with financial or other ties to the Quds Force or members of Hizballah; and(4)assesses—(A)whether Margarita Island, the tri-border area between Argentina, Paraguay, and Brazil, or any other free trade zone is a headquarters for Hizballah;(B)the relationship between dissidents of the Revolutionary Armed Forces of Colombia (commonly known as the FARC) and members of the National Liberation Army of Colombia (commonly known as the ELN) and Hizballah; (C)interagency efforts and progress in combatting illicit activities of Hizballah in covered countries;(D)the actions of Hizballah in covered countries that violate or undermine internationally recognized human rights;(E)the ability and efforts of the government of each covered country to curb illicit activities of Hizballah; and(F)the extent of the role of multilateral fora in efforts of the United States to counter the illicit activities of Hizballah.(b)Briefing requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State, shall brief the appropriate congressional committees on how Hizballah uses cryptocurrency to conduct illicit activities.(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.4.Expansion of trade transparency units(a)In generalThe Secretary of Homeland Security, in consultation with the Secretary of State and the Secretary of the Treasury, shall seek to improve—(1)the regional sharing of data among trade transparency units with respect to operations against malign actors among covered countries with trade transparency units and the United States; and(2)cooperation with the Drug Enforcement Administration, the Federal Bureau of Investigation, and other Federal agencies with respect to trade transparency units.(b)Briefing requiredNot later than 120 days after date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State and the Secretary of the Treasury, shall brief the appropriate congressional committees on—(1)the legal restrictions and limitations in each bilateral agreement between the United States and a covered country establishing a trade transparency unit that prevent the Department of Homeland Security and authorities in that country from operating to their fullest extent against malign actors; and(2)recommendations for legislative action to address those restrictions and limitations.5.Sanctions with respect to senior foreign political figures in Latin America and the Caribbean supporting Hizballah(a)In generalThe President shall impose the sanctions described in section 101(b) of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) with respect to each individual on the list required by subsection (b). (b)List(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of individuals who are senior foreign political figures in a covered country that the President determines—(A)have knowingly provided material support to or engaged in a significant transaction with Hizballah; or (B)meet the criteria for the imposition of sanctions under the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note).(2)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.6.Sanctions with respect to foreign persons supporting Hizballah in Latin America and the Caribbean(a)In generalThe President shall impose the sanctions described in section 101(b) of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) with respect to each foreign person on the list required by subsection (b). (b)List(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of foreign persons that the President determines have knowingly directly or indirectly engaged in significant transactions with or provided material support to Hizballah in a covered country.(2)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.7.Waiver; exceptions; penalties(a)WaiverThe President may waive the imposition of sanctions under section 5 or 6 with respect to a foreign person if the President—(1)determines that such a waiver is in the national interests of the United States; and(2)submits to the appropriate congressional committees notice of, and a justification for, the waiver.(b)Penalties; exception to comply with United Nations Headquarters Agreement; EnforcementSubsections (b) and (d)(2) of section 105 of the Hizballah International Financing Prevention Act of 2015 (Public Law 114–102; 50 U.S.C. 1701 note) apply with respect to the imposition of sanctions under sections 5 and 6 to the same extent as such subsections apply with respect to the imposition of sanctions under that Act. (c)Exception Relating to Importation of GoodsThe authorities and requirements to impose sanctions under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.8.Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this Act. 